      Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 1 of 21


                                                                         Pages 1 - 20

                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                    BEFORE THE HONORABLE WILLIAM H. ALSUP

SAN FRANCISCO BAYKEEPER, et al,    )
                                   )
             Plaintiffs,           )
                                   )
  vs.                              ) No. C 19-5941 WHA
                                   )
U.S. ENVIRONMENTAL PROTECTION      )
AGENCY, et al,                     )
                                   )
             Defendants.           )
___________________________________)
                                   )
STATE OF CALIFORNIA, by and        )
through XAVIER BECERRA, Attorney   )
General,                           )
                                   )
             Plaintiff,            )
                                   )
  vs.                              ) No. C 19-5943 WHA
                                   )
ANDREW WHEELER, et al,             )
                                   )
             Defendants.           ) Thursday
                                   ) January 2, 2020
___________________________________) 11:00 a.m.

                               TRANSCRIPT OF PROCEEDINGS
APPEARANCES:

For Plaintiffs Save the Bay, Committee for Green Foothills and
Citizens' Committee to Complete the Refuge (19-CV-5941 WHA):
                        COTCHETT PITRE & McCARTHY LLP
                        San Francisco Airport Office Center
                        840 Malcolm Road
                        Burlingame, California 94010
                   BY: ERIC JAMES BUESCHER, ESQ.

               (APPEARANCES CONTINUED ON FOLLOWING PAGE)

Reported By:     Debra L. Pas, CSR 11916,
                                   11916, CRR, RMR, RPR
                Official Reporter - US District Court
                Computerized Transcription By Eclipse

                         Debra L. Pas, CSR, RPR, RMR, CRR
               Official Reporter - U.S. District Court - San Francisco
                                    (415) 431-1477
         Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 2 of 21      2


1    APPEARANCES:    (CONTINUED)

2    For Plaintiff San Francisco Baykeeper (19-CV-5941 WHA):
                             SAN FRANCISCO BAYKEEPER
3                            1736 Franklin Street
                             Suite 800
4                            Oakland, California 94612
                        BY: NICOLE CHIYEKO SASAKI, ESQ.
5

6

7    For Plaintiff State of California (19-CV-5943 WHA):
                             Office of the Attorney General
8                            300 South Spring Street.
                             Suite 1702
9                            Los Angeles, California 90013
                        BY: GEORGE MATTHEW TORGUN, ESQ.
10

11

12   For Defendants:                  UNITED STATES DEPARTMENT OF JUSTICE
                                      Environment & Natural Resources Div.
13                                    P.O. Box 23986
                                      Washington, DC 20026
14                           BY:      ANDREW J. DOYLE, ESQ.

15

16                                    U.S. ENVIRONMENTAL PROTECTION AGENCY
                                      Region IX
17                                    75 Hawthorne Street
                                      San Francisco, California 94105
18                           BY:      BRETT MOFFATT, ESQ.

19

20
     For Intervenor Defendant Redwood City Plant Site, LLC:
21                           HUNTON ANDREWS KURTH LLP
                             50 California Street
22                           Suite 1700
                             San Francisco, California 94111
23                      BY: TOM JOEL BOER, ESQ.

24                                           _    _    _

25

                        Debra L. Pas, CSR, RPR, RMR, CRR
              Official Reporter - U.S. District Court - San Francisco
                                   (415) 431-1477
         Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 3 of 21                      3


1    Thursday - January 2, 2020                                              11:11 a.m.

2                                P R O C E E D I N G S

3                                          ---000---

4              THE CLERK:         Calling Civil Action 19-5941,

5    San Francisco Baykeeper, et al versus Environmental Protection

6    Agency, et al, and related Case 19-5943, State of California

7    versus Andrew Wheeler, et al.

8         Counsel, please step forward and state your appearances

9    for the record.

10             MR. BUESCHER:           Good morning, Your Honor.               Eric

11   Buescher, Cotchett, Pitre and McCarthy, for plaintiffs Save The

12   Bay, Committee for Green Foothills and Citizens' Committee to

13   Complete the Refuge.

14             THE COURT:         Okay.

15             MS. SASAKI:          Good morning, Your Honor.                Nicole Sasaki

16   from San Francisco Baykeeper.

17             THE COURT:         Okay.

18             MR. TORGUN:          Good morning.            George Torgun on behalf

19   of the State of California.

20             THE COURT:         George who?

21             MR. TORGUN:          Torgun.

22             THE COURT:         I don't have you here.                  He should be on

23   this list somewhere; right?

24             THE CLERK:         He is.        He's right here (indicating).

25             THE COURT:         Oh, oh.         Down there.           Yes, I see.   Got

                        Debra L. Pas, CSR, RPR, RMR, CRR
              Official Reporter - U.S. District Court - San Francisco
                                   (415) 431-1477
            Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 4 of 21                     4


1    you.

2           Okay.      And?

3                  MR. DOYLE:          Hello.        Andrew Doyle, U.S. Department of

4    Justice, Environment and Natural Resources Division, for the

5    defendants.

6           I'm joined today by Brett Moffatt of the EPA Region Nine,

7    who has not yet entered an appearance, but he is a member of

8    the Bar of this court.

9                  THE COURT:          Sure, okay.

10          And?

11                 MR. BOER:          Good morning and Happy New Year, Your

12   Honor.     Tom Boer on behalf of proposed intervenor Redwood City

13   Plant Site, LLC.

14                 THE COURT:          Redwood who?

15                 MR. BOER:          Redwood City Plant Site, LLC.

16                 THE COURT:          All right.           Okay.      Thank you.

17          Why don't you all just stand here.                         I think it would be

18   better if you just stood up here.

19          I read your statement, so I just don't know.                           You have

20   such a long drawn-out thing.                    I fear if I let you negotiate

21   over the -- the scope of the administrative record, I know

22   where that will lead.               It gets ridiculous.                 What's going to

23   happen is that you, on the plaintiff's side, will have all

24   kinds of asks to go in there, and they are going to say no.

25   And then -- as you're trying to cover so many hypothetical

                             Debra L. Pas, CSR, RPR, RMR, CRR
                   Official Reporter - U.S. District Court - San Francisco
                                        (415) 431-1477
         Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 5 of 21                             5


1    bases, you don't know.              So it's going to just degenerate into

2    nothing.    No progress.            So I'm not going to do that.

3         Here.      I'm going to give you Plan A.                         First of all, let me

4    ask the intervenor:            Have you moved to intervene yet?                     And have

5    I ruled on it?

6                MR. BOER:          Yes, Your Honor.              We did move to intervene

7    on Christmas Eve and you have not ruled on it.                            There is a

8    hearing scheduled for January 30th.

9                THE COURT:          All right.           I don't know whether I will

10   grant that or not, but we'll see.

11        Okay.

12               MR. BOER:          Your Honor, if I may?                   I'm sorry.

13               THE COURT:          One sentence only.                What?

14               MR. BOER:          We did ask for a stipulation for

15   intervention, and the plaintiffs withheld decision on that

16   until seeing our papers.               So I don't know whether or not they

17   will stipulate or not to our intervention.

18               THE COURT:          I don't know either.                   Okay.

19        I want to come back to, what I think should be done here

20   is that you, on the defense side, file a motion.                               You're going

21   to do a motion For summary judgment anyway; right?

22               MR. DOYLE:          We anticipate cross motions for summary

23   judgment.

24               THE COURT:          Forget their motion for a minute.                    You're

25   going to make a motion for summary judgment.

                           Debra L. Pas, CSR, RPR, RMR, CRR
                 Official Reporter - U.S. District Court - San Francisco
                                      (415) 431-1477
         Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 6 of 21                    6


1               MR. DOYLE:         Yes, sir.

2               THE COURT:         So you should make that motion pronto and

3    file therewith what you think is the administrative record.

4    Are you writing this down over there?                      Write it down.

5         And then the other side has a few -- a period of time, a

6    couple weeks maybe, possibly three.                     You could convince me.

7    And then you bring your motion for summary judgment based on

8    the administrative record and/or -- and any motion you want to

9    make to enlarge the administrative record.

10        Now, if this is -- there are several contingencies at this

11   point.   If -- so that would be your -- not only your

12   opposition, but your cross motion, opposition to their motion.

13        So then with respect to the opposition, the original

14   motion, most likely we would just continue going on regardless

15   of all of the quibbling over the administrative record.                     I'm

16   going to have a speech about that in a minute.                      And it could be

17   we get to the end of the case and you win and the case goes

18   into the sunset, goes to the Court of Appeals, and we never

19   have to reach all those issues about administrative record.

20        But when the motion for summary judgment is made by -- the

21   cross motion by the plaintiffs, most likely, from my

22   experience, they are going to be unhappy, plaintiffs, with your

23   administrative record.            Again, I'm going to make a speech about

24   that in a minute.        And then they will -- plaintiffs will be

25   asking for more in the administrative record or discovery in

                         Debra L. Pas, CSR, RPR, RMR, CRR
               Official Reporter - U.S. District Court - San Francisco
                                    (415) 431-1477
         Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 7 of 21                       7


1    the alternative.

2         At that point I would have to assess whether or not there

3    is enough in that motion to at least delay things until we can

4    sort out the administrative record.                     However, at least we would

5    then know what the competing motions are, and we would then

6    know what deserves to be considered, at least, for the

7    administrative record or not.

8         I would have to make some rulings.                       Say, I make some

9    rulings and let's take the best case, you agree with my rulings

10   or at least you go ahead and supplement the administrative

11   record, and then we complete the briefing, and then we have the

12   showdown at the final hearing on both motions.

13        Now, here is my speech.                I used to work in the Solicitor

14   General's Office back when Jimmy Carter was President.                         You all

15   weren't even born then probably.                   Who was born in that year?

16   Anybody here who was porn in 1978, '79?                       All right.    Barely.

17        Okay.    Well, anyway, I was in the Solicitor General's

18   Office.   I represented a lot of agencies and I learned how they

19   throw together the administrative records.                          They put in there

20   what they want, what helps them.                   They always want to deep six

21   what doesn't help them.            Not always, usually.               And they --

22   there is no -- there is no real touchstone for what -- even

23   today, for what goes into the administrative record or not.

24        I had a lot of -- in the DACA case, which is now in the

25   Supreme Court on a different issue -- I'm sorry.                         It was on

                         Debra L. Pas, CSR, RPR, RMR, CRR
               Official Reporter - U.S. District Court - San Francisco
                                    (415) 431-1477
         Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 8 of 21                  8


1    this very issue.        We had a huge fight over what should go into

2    the administrative record.              And I urge you to look at that

3    briefing and the orders and so forth.                      But at the end of the

4    day, that case, it went up to the Court of Appeals on the

5    record that the government wanted.                    Even though I said several

6    times it was woefully inadequate to reveal what had really

7    happened and what the real record ought to be.                      Nevertheless,

8    that's the record that it did go up on, because in my view the

9    Government lost on that anyway, on the Administrative Procedure

10   Act questions.      We never had to get to the constitutional

11   questions.

12        Now, I don't know whether in your case we're going to have

13   those kind of fights over the scope of the administrative

14   record.   And I -- I don't know enough about this -- I never

15   even heard of this issue before, so I -- I haven't got a clue.

16        But I will tell you that I have had enough of these

17   federal cases over 20 years and in my own practice and from

18   being in the SG's office to know there is a very high

19   likelihood we will have a fight over it.

20        So my thought of how to smoke out what ought to go into

21   the administrative record is to make those judgment calls based

22   on what the parties are seeking to get summary judgment on, so

23   that would help -- that would help educate the reader, the

24   Court of Appeals, as to what -- why it matters anyway.

25        All right.       I'm going to let you all try to talk me out of

                         Debra L. Pas, CSR, RPR, RMR, CRR
               Official Reporter - U.S. District Court - San Francisco
                                    (415) 431-1477
         Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 9 of 21                   9


1    that.   The Government gets to go first.

2               MR. DOYLE:         I'm not sure I will try to talk the Court

3    out of that.     I would like the opportunity to meet-and-confer

4    with plaintiffs on a proposed schedule to effectuate --

5               THE COURT:         I'll let you do that, but, you know,

6    every time I'm always shocked by how long you want.                     And that's

7    because the plaintiff lawyers are just as guilty.                     They want to

8    stand around the water cooler and go to the cafe and drink

9    coffee and have many, many opportunities to talk with each

10   other when this ought to be done, a brief filed in three weeks.

11   Three weeks.     Three weeks.           Hearing in three weeks.         That's

12   what I would prefer.          And even that is relaxed compared to what

13   the normal lawyers have to do.

14        But if you think you can come close to that, I'll let you

15   meet-and-confer.        That would be okay.                I wouldn't -- you know,

16   I'll give you a little bit more time than the average case.

17        Okay.    That's your two cents.

18        What's your two cents?

19              MR. BUESCHER:           So for the -- my three clients, we're

20   fine with that approach, Your Honor.                     We're happy to work with

21   the Government to come up with the most expedited schedule.

22              THE COURT:         Great.        How about you two?

23              MR. TORGUN:          So for the State of California, I think

24   why we try to get the record complete, in our view, before we

25   go to MSJ briefing is because we want to be able to make the

                         Debra L. Pas, CSR, RPR, RMR, CRR
               Official Reporter - U.S. District Court - San Francisco
                                    (415) 431-1477
        Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 10 of 21                      10


1    arguments we make and rely on what is in the record knowing

2    that it's in the record.             And I understand the Court's approach

3    that having the context of the summary judgment briefing will

4    help it to decide, but that is -- that is why we proposed what

5    we did.

6              THE COURT:          You can almost make two sets of briefs.

7    You can say:     Based on the flimsy record that they have given

8    us, here is our best argument, but here is why we need 14 more

9    categories of documents that will show the fraud that's been

10   going on here.

11        I mean, I'm making this up.                   I don't really mean that.

12   But that's what I would expect you to say.                          And then you --

13   maybe I would agree and maybe I wouldn't agree.                         I don't know.

14        But you all need to understand.                     Do you even think for a

15   second -- the State of California is one of the worst

16   offenders, too, when it comes to administrative records.                         Did

17   you know that?      Are you in the AG's office?

18             MR. TORGUN:           I am.

19             THE COURT:          Yeah.       Well, your office is probably

20   going to do -- has done many times what they are going to do to

21   you, which is shortchange on the administrative record and

22   leave out all the good stuff and put in all the fluff.

23             MR. TORGUN:           I understand the Court's position.

24             THE COURT:          I've got cases I could cite to you

25   involving your very office on crappy administrative records.

                         Debra L. Pas, CSR, RPR, RMR, CRR
               Official Reporter - U.S. District Court - San Francisco
                                    (415) 431-1477
           Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 11 of 21                     11


1           All right.       So I understand what you mean, but you're not

2    making me -- you're not persuading me.

3           All right.       Your group is called the what?

4                 MS. SASAKI:          Baykeeper, San Francisco Baykeeper.

5                 MR. TORGUN:          All right.

6                 MS. SASAKI:          And we're amenable to your proposal.

7                 THE COURT:         Great.

8           How about the proposed intervenor?

9                 MR. BOER:         We have no objection to your proposal.

10                THE COURT:         What is good?             What is your role in

11   the -- who is your intervenor?

12                MR. BOER:         The Redwood City Plant Site, LLC is the

13   entity that submitted the request to the Government for an

14   approved jurisdictional determination and has an interest in

15   the property that is subject to basically this litigation.

16          So the outcome basically of this litigation is going to

17   affect their property rights and their ability to use the

18   property.

19                THE COURT:         Well, will the administrative record

20   include every single possible communication with anybody

21   representing his client?

22                MR. DOYLE:         I have a definition of what the EPA

23   regards to be in the administrative record.                           I'm happy to read

24   it.    It's from EPA's publicly available guidance.

25                THE COURT:         Let's hear what it is.

                           Debra L. Pas, CSR, RPR, RMR, CRR
                 Official Reporter - U.S. District Court - San Francisco
                                      (415) 431-1477
           Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 12 of 21                12


1                 MR. DOYLE:         All right.           This is a 2011 document

2    entitled "EPA Action Development Processes Administrative

3    Records Guidance."

4           And it says:

5                 "The administrative record filed with the Court

6           is the set of non-deliberative documents that the

7           decision-maker considered directly or indirectly, for

8           example through staff, in making the final decision.

9           The record should include all the factual, technical,

10          and scientific material or data considered in making

11          the decision whether or not those materials or data

12          support the decision."

13          That's from Page 4 of the document.                        I can distribute

14   copies, if that's helpful.

15                MS. SASAKI:          Yes.

16                MR. DOYLE:         I should have offered that before I read

17   it.

18                THE COURT:         Please.         Hand it out.

19          (Whereupon document was tendered to the Court and

20           counsel.)

21                THE COURT:         See, one big problem with what you read

22   out loud is that what about a staff memo that summarizes or

23   describes the -- say, some scientific evidence that's otherwise

24   in the record anyway, but maybe describes it in an incorrect

25   way, or was something that the final decision-maker actually

                           Debra L. Pas, CSR, RPR, RMR, CRR
                 Official Reporter - U.S. District Court - San Francisco
                                      (415) 431-1477
        Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 13 of 21                    13


1    did read; and if we ever got our hands on it, we could show

2    that there are 42 different ways it's in error.

3           In my view, that ought to be in the record so that we can

4    see.   Otherwise, it's just -- it's not very helpful to have an

5    administrative record that doesn't show at a minimum what the

6    actual decision-maker looked at.

7           Here is the other thing that I might allow discovery on.

8    You want to hear my speech number two?                         Let's say that the

9    final decision-maker has a flimsy administrative record and

10   then they have two days of meetings beforehand to verbalize it.

11   So, really, the decision-maker is almost nothing in that

12   administrative record that they are relying on.                         It's all

13   verbalized.      I know that's the way it works.

14          The people who are the intervenor is over there sitting in

15   the office of the decision-maker saying:                          Here is our plan.

16   Here is the campaign contribution that we're going to give.

17   I'm -- I'm making this up.                I have no -- I'm just giving you a

18   scenario.     And it is verbalized.

19          The real administrative -- the administrative record

20   you want to -- had almost nothing to do with it, has a map of

21   the Bay.    Salt.

22          So, listen.        I find these to be hard cases and the law is

23   not developed enough to tell us when discovery is in order, and

24   it's not well enough developed to tell us when so-called

25   deliberative documents get to be shown as part of the

                           Debra L. Pas, CSR, RPR, RMR, CRR
                 Official Reporter - U.S. District Court - San Francisco
                                      (415) 431-1477
        Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 14 of 21                       14


1    administrative record.

2         And I am not pre-judging any of this.                           I'm just telling

3    you that I see it as it could lead to a lot of litigation here,

4    but I do understand the problem.                    That much I can promise you.

5         All right.        So here is what we're going to do.                    You know

6    how I want to go about it.               You all go meet-and-confer.             And I

7    won't say any reasonable schedule will work, but I will give

8    you some -- I will tolerate -- within some limits, I will

9    tolerate a more drawn-out approach than I would normally want

10   in litigation in order to accommodate the competing interests

11   here.   Then you submit that to me.                    And if it seems like it's

12   in order, I'm just going to sign it and we'll be off and

13   running.

14        Is that all right?

15              MR. BUESCHER:            Sounds good.

16              THE COURT:          Is there any other preliminary issue you

17   want to go over?

18              MR. BUESCHER:            Yes, Your Honor, one other matter.

19   It's flagged in the joint statement, but given the schedule

20   that we're going to be operating under, the question of whether

21   a privilege log should be provided, we think should be

22   addressed.

23              THE COURT:          Yes is the answer.

24              MR. BUESCHER:            Okay.       We would request one at the

25   time the motion is filed.

                          Debra L. Pas, CSR, RPR, RMR, CRR
                Official Reporter - U.S. District Court - San Francisco
                                     (415) 431-1477
        Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 15 of 21                       15


1               THE COURT:         Anything that's a claim of privilege --

2    that is one of the most abused things in the world, is the

3    privilege, and so it's got to at least be on the privilege log.

4    That's the way I would rule.                I have no doubt about that.

5         All right.       What else?

6               MR. TORGUN:          I have one other procedural thing.               The

7    cases have been related --

8               THE COURT:         Now, I will say this.                 Privilege after

9    the lawsuit started.          We don't start getting -- you don't have

10   to -- I'm talking about up to the date of the decision.                         That's

11   the cutoff.    If it came the day after the decision, you don't

12   have to produce it -- or you don't have to log it.                        But

13   anything up to the date of the official agency action, that has

14   to be logged.

15        By the way, I couldn't tell from your statement, is this a

16   draft?   At one point you were -- if this is not final agency

17   action, we're here prematurely.

18              MR. BUESCHER:           There is a final agency determination,

19   Your Honor.

20              THE COURT:         What is the draft business then?

21              MR. BUESCHER:           There was a determination made by the

22   Region IX EPA office that is a draft of their analysis or

23   their -- Region IX's conclusions with respect to the question.

24              THE COURT:         Who made the final decision?

25              MR. BUESCHER:           The EPA administrator.

                         Debra L. Pas, CSR, RPR, RMR, CRR
               Official Reporter - U.S. District Court - San Francisco
                                    (415) 431-1477
        Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 16 of 21                       16


1               THE COURT:          Back in Washington?

2               MR. BUESCHER:            Correct.

3               THE COURT:          What was the decision there versus

4    decision in Region IX?

5               MR. BUESCHER:            The exact opposite.

6               THE COURT:          Opposite?

7               MR. BUESCHER:            Yes.

8               THE COURT:          Well, there you go.                   That doesn't mean

9    it's wrong.     It could be both of them are right.                        You never

10   know.   Now, that would be an interesting thing though.

11        Here is another little wrinkle.                      Are you both -- you're

12   going to have the decisions -- sorry, the administrative record

13   for both decisions, or is it your plan just to do the one in

14   Washington?

15              MR. DOYLE:          There is only one decision.                  That's the

16   March 1st, 2019 decision.               The other document that they cite is

17   a draft.

18              THE COURT:          Well, did the -- so an interesting

19   question is going to be:              Did the administrator in Washington

20   bother to look at the same materials that the Region IX

21   administrator looked at?              And if not, say under oath in a

22   deposition why not?

23              MR. DOYLE:          We've provided the plaintiffs with two

24   very large technical documents that the final decision-maker

25   did consider.       And much of those same technical facts are in

                          Debra L. Pas, CSR, RPR, RMR, CRR
                Official Reporter - U.S. District Court - San Francisco
                                     (415) 431-1477
        Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 17 of 21                    17


1    the draft document they reference.

2              THE COURT:          I see this is a problem, but I'm not --

3    see, this is where it gets -- you have to do -- follow any

4    procedure and it will all get smoked out in the long run.                         I

5    didn't realize that it was an exact opposite situation.

6         Okay.    Let me ask the intervenor.                     Has the intervenor

7    company made campaign contributions or promised any?

8              MR. BOER:          I don't know, Your Honor, offhand.

9              THE COURT:          Do you have any information?              Knowledge

10   is not what I'm asking for.               I'm asking for information.

11             MR. BOER:          The intervenor itself is a joint venture

12   that is made up of an affiliate of DMB, which is a housing

13   developer, and an affiliate of Cargill, which is a large

14   privately-held company.            I assume that it's -- you know, the

15   affiliates that consist of the joint venture probably have made

16   campaign contributions.            I have no idea if they have made

17   campaign contributions that could be remotely relevant to this

18   matter.

19             THE COURT:          I'm talking about campaign contributions

20   to the current administration in Washington who are in charge

21   of the EPA.    That's what I'm -- well, that could be an issue.

22   I don't know.      I don't know.            But it is kind of strange that

23   there would be a reversal.

24             MR. BOER:          Well, Your Honor, I don't know that I

25   would agree to characterize it as a reversal, for what it's

                         Debra L. Pas, CSR, RPR, RMR, CRR
               Official Reporter - U.S. District Court - San Francisco
                                    (415) 431-1477
        Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 18 of 21                  18


1    worth.

2         I think the issue is what is the legal standard that

3    applies to the decision that was being made and a difference of

4    opinion in terms of what standard applies.

5              THE COURT:         Okay.       So give me a date by which you

6    will give me your proposed stipulated timeline.

7              MR. DOYLE:         January 13th.

8              THE COURT:         Great.        That will work.         How about noon

9    on that day?    Does that work?

10             MR. DOYLE:         I'm sorry.           Noon?

11             THE COURT:         Noon.

12             MR. DOYLE:         Yes, sir.

13             THE COURT:         All right.           Good luck to both sides.

14   Thank you.

15             MR. TORGUN:          Your Honor, I started to -- I had a

16   quick question for the Court.

17        The cases are related.              We think this may benefit from

18   consolidation so we can have -- we can be filing one thing --

19   documents under one case number rather than having to file

20   duplicative things.

21             THE COURT:         Does everyone agree to that?

22             MR. DOYLE:         We agree.

23             MR. TORGUN:          As long as at least the plaintiffs can

24   retain separate briefing, we would be fine with that, and we

25   can put together a stipulation to that effect.

                        Debra L. Pas, CSR, RPR, RMR, CRR
              Official Reporter - U.S. District Court - San Francisco
                                   (415) 431-1477
        Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 19 of 21                        19


1                THE COURT:         Wait, wait, wait.               You mean, I'm going to

2    have to read three briefs?

3                MR. TORGUN:          We can discuss, you know, page limits so

4    that it's fair on either side, and we will -- we can do our

5    best --

6                THE COURT:         I'm going to impose a rule that you get

7    one brief with maybe five pages of each individualized

8    comments, something like that.

9         It's not fair for each of you to get a crack at the

10   government.     Just like the enemy, no one doesn't get a

11   special -- if you -- I'm not going to let you intervene if you

12   want your own brief.           So you all -- this is not fair.                 It's not

13   fair to the judge either.

14        I'm willing to consolidate them.                       Do we have an order here

15   to consolidate?        Have you given me an order to consolidate?

16               MR. BUESCHER:           That has not been submitted, Your

17   Honor.

18               THE COURT:         Why don't you do that?                  Agree on a form

19   with the caption that you want to use going forward and the

20   case number in which you want this all to be done, and I will

21   sign that order.         That's a very good plan.                    And then roll into

22   your briefing how many extra pages each party gets, each

23   plaintiff gets.        But it's not going to be many.                    You don't need

24   many.    There is a core argument here.

25               MR. TORGUN:          All right.          Thank you.

                          Debra L. Pas, CSR, RPR, RMR, CRR
                Official Reporter - U.S. District Court - San Francisco
                                     (415) 431-1477
        Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 20 of 21                       20


1                THE COURT:          All right.           Who is from Washington here?

2                MR. DOYLE:          I am, Your Honor.

3                THE COURT:          You're from where?

4                MR. MOFFATT:            San Francisco, Your Honor.

5                THE COURT:          So you're the Region IX people.

6                MR. MOFFATT:            Yes.

7                THE COURT:          Who went the other way.

8                MR. DOYLE:          Of course, we say there was no decision

9    by the Region here.

10               THE COURT:          All right.           You went with the draft that

11   went the other way.            That's all right.               You don't have to admit

12   anything.

13               MR. MOFFATT:            Right, Your Honor.

14               THE COURT:          I loved having you all here, and I look

15   afford to seeing you again.                 Thank you.

16        (Proceedings adjourned.)

17

18

19

20

21

22

23

24

25

                           Debra L. Pas, CSR, RPR, RMR, CRR
                 Official Reporter - U.S. District Court - San Francisco
                                      (415) 431-1477
   Case 3:19-cv-05941-WHA Document 52 Filed 01/16/20 Page 21 of 21




                  CERTIFICATE OF OFFICIAL REPORTER




     I certify that the foregoing is a correct transcript from

the record of proceedings in the above-entitled matter.




                __________________________________

             Debra L. Pas, CSR 11916, CRR, RMR, RPR

                        Wednesday, January 16, 2020




                   Debra L. Pas, CSR, RPR, RMR, CRR
         Official Reporter - U.S. District Court - San Francisco
                              (415) 431-1477
